Title: To Thomas Jefferson from William Short, 14 January 1789
From: Short, William
To: Jefferson, Thomas



Dear Sir
Rome January 14. 1788

I wrote you on the 23d. and 30th. of December. Since that time I have been here constantly employed in the routine to which travellers are submitted, of running up and down Rome visiting curiosities ancient and modern. So much has been said on these by writers who have travelled as well as those who have not, that no person at this day can hope to give new information respecting them. My constant attention to these objects has not yet made me a good connoisseur, yet I feel growing on me that pedantry of the Italian traveller which prompts him to talk of the excellence of the ancient artists and to describe the different shades of perfection in their works. This pedantry would have probably been much greater if I had not recieved frequent checks in mistaking good works for bad and bad for good, and what is still more unpardonable here, of mistaking ancient for modern and modern for ancient. The decided connoisseurs know the day and year of the olympiad on which every antique was finished. The visiting curiosities at this place is an object of real and considerable expence, for which reason strangers generally make a party to go together so as to divide the expences. We have joined two young Englishmen. One of them has great pretensions to connoisseurship and diverts us frequently by the errors into which he falls, as well as the ecstasies in which he is at the sight of a bust which he is told is or believes to be ancient. Probably his example contributes also to cure me of a fever which seems to spread among all travellers here and particularly the English, whose numbers are double that of all the other nations put together.

We began by visiting the Vatican with its various and excellent contents and then St. Peters which joins it. This took up two days and we were as expeditious as was possible. The Vatican is a little world in itself filled with the finest productions of the fine arts ancient and modern. It is there that are seen the Laocoon, the Apollo, the Antinous, lately decided to be a Meleager and with much propriety, the chambers of Raphael, called so from having the finest paintings of this great master in fresque, the Vatican library with its embellishments by the reigning Pope. We observed numberless antiques with his name on them. It is to ascertain that they were found during his reign. Rome and its environs conceal inexhaustible treasures in this way which are covered under the ground either by time or by the owners to conceal them from the plunder of enemies. The present Pope is more industrious than his predecessors in searching for these hidden treasures and has been successful as to quantity. One of the most valuable articles is a sarcophage of one of the Scipios with his bust. It has a doric cornich of a pure style. The Pope not only has searches made for antiquities on his own account but allows any individual to do the same, on condition of giving him the refusal of such articles as may be found. There is at present a Swede employed in this way in the great Forum. He has spent a good deal of money and has come to the ancient pavement of the forum without success. As yet he has discovered only parts of some ancient pillars. The earth here seems to be about thirty or thirty-five feet above the ancient pavement. Rome at present is everywhere higher than it was formerly—its position among hills and its buildings being frequently levelled with the ground are the causes.
The remains of antiquity which shew best the magnificence of those days are the baths of the emperors. The principal to be seen here are those of Diocletean, Titus, and Caracalla. I mention them in the order in which they are ranked. The aqueducts and buildings necessary for these baths must have cost as much labor as building whole towns or rendering many rivers navigable. In those of Diocletean three thousand persons could bathe at the same time without being seen by each other, and a great part of the building taken up by the baths of the Emperor himself and his family is not included in this computation. The remains of antiquity here speak much in favor of free government. Those works which were made whilst Rome was subjected to a single master were more for splendor and to eternise the memory of an Emperor, such as baths obelisks and mausolees, than for any other purpose. Those made  whilst Rome savoured of republicanism and whilst it was necessary to consult the good of the many, were of the useful kind such as aqueducts, highways &c. Temples which must have cost much labor were common to both aeras of the Roman Government. The principal remains in this way are in and around the ancient forum. In general only a few pillars remain. The temple of Concord, Jupiter tonans, of Antoninus and Faustina, of Peace, of Vesta and Fortuna virilis are those of which the greatest number of pillars are to be seen. The Colysée for size is one of the most remarkable building existing. It was built by Vespasian and by Titus, destined to gladiatorian shews. It is circular on the outside and elliptical within. It has been calculated that eighty odd thousand spectators could be seated and that it could contain twenty thousand more, standing. It consists of four orders of architecture one above the other. One cannot behold these buildings without reflecting on the barbarous uses to which they were formerly destined. He sees as it were those scenes exhibiting when his eyes are fixed on the very spot on which so many of them have formerly passed. At present this place, like most of the other ancient buildings which remain sufficiently entire, are made churches or chapels.
We went yesterday to see the catacombs. They are subterraneous habitations made by the Christians in the time of the early persecutions. They retired here to perform the exercises of their religion and to bury their dead. It seems to be a new world. We walked a considerable time through some of the passages. On either side raised one above the other lye the burial places of the martyred christians. These catacombs extend many miles under ground and in one direction go from Rome to Ostia. One with difficulty believes the prodigies of perseverance and suffering to which the persecutions of those days gave rise. It teaches us that men in those days were not to be deterred from doing what they believed for their future good by the fear of present punishment—as now they pursue their present good notwithstanding the threats of future punishment.
So much for Rome in old times. At present it is quite changed. Instead of standing on or among its hills it is now for the most part built in the plain between those hills and the Tyber where was formerly the Campus Martius. Its most magnificent buildings are its churches and then its palaces. These are filled with treasures of painting and statuary. The richest palaces are those built by the relations of a pope who generally takes care to provide sufficiently for some one who bears his name; having no other Means  of perpetuating it. One peculiarity among the princes, for the inhabitants of these palaces are generally princes, is that notwithstanding their immense wealth and great rank they are deeply engaged in commerce. The Prince Borghese for instance who is said to have 30, or 35,000 pounds stlg. of revenue, who possesses one of the richest Palaces, and the most superb Villa in Rome, is the first merchant of the city. His house is one of the many here which are open to every body and where strangers go as they go to a tavern. Every night in the week is public. Those who chuse to sup, stay and sup, and during the evening ices and iced punch are carried round to all the company. Gaming tables are in every room and most people make use of them, particularly the strangers. It is a manner of living which one cannot concieve before coming here. Few dinners are given to strangers except by Cardinal de Bernis who keeps open house for them, and does the honours of it in the easiest and most agreeable manner imaginable.
The theatres are now open here and will be so during the carneval, the only season that they are permitted. They are far from being agreeable to those who are not accustomed to them. It is said however that the music is not so good this year as usual. Women are not allowed to play on the stage in Rome and consequently men and eunuchs dressed in womens clothes are obliged to play their parts. This manner of substituting men for women is agreeable to the Italian taste, but it is a taste which I have not yet acquired. It seems to me one of the last that depravation and corruption of manners can introduce.
Tomorrow we set off for Naples. We shall be absent from Rome probably about three weeks. There will be few strangers at Naples on account of the theatres being shut. But as we shall find there those things which we wish to see, our stay will be the same. If Pio is to come I hope he will arrive whilst I am there. I shall be happy to see him in a place which will render him happy. Our purpose is to stay at Rome on our return till the latter part of Feby. and then to set out for Florence. Letters which you may be so good as to write to me before the 10th. or 12th of Feby. I beg you to direct to Rome. Instead of addressing them poste restante mark on the back to the care of Mr. Gerolamo Belloni, Banquier a Rome. This will prevent the danger of their remaining in the post after my departure. I shall hope to hear from you once or twice more at Rome at least. Be so good also as mention to Mr. Grand that I hope he will not fail, agreeably to my letter to him inclosed to you from hence, to give advice to Belloni, here of the  letter of credit he gave me, and also to advise his correspondents at Florence and Genoa if he has not already done it. Should this letter of advice not be arrived before my return from Naples I shall be in a disagreeable situation. The post expected yesterday has not yet arrived on account of the bad roads. I shall be mortified if he does not bring me a letter from you. Your last was of Dec. 8. It is the only one I have received here. I was in hopes of recieving several. Such letters as you may do me the favor to write between the 15th and last of Febry. I beg you to send to the care of Donat, Orsi & fils, Banquiers à Florence.—Rutledge and myself have taken a master to give us lessons in architecture. I have learnt from him already several things which I had no idea of such as that the Doric order was frequently without the triglyph and this may be observed to be the case at the Colysee, that the proportions of the several orders are never exactly the same but varied according to the position in which the pillar is &c. &c. This renders architecture a much less fixed thing than I had supposed it and consequently more difficult. The varying these proportions so as to please the eye in every position seems to be the part in which the antients particularly excelled the moderns. I regret leaving Rome so soon as I shall be obliged to do more on account of architecture than any thing else. I am now drawing pillars and arches, but have not yet an idea of the manner of putting them together so as to form an house.
I have seen here a French Gentleman who tells me his letters from Paris mention that Mde. de Neuilly, the friend of Count Langeac, occupies at present his house at the grille de Chaillot. He seems certain that his information may be depended on, but as you mention nothing of your removal, I cannot help doubting it. I will thank you to let me know if it is so. I hope still most sincerely it is not, because I know how much you were attached to that habitation. I long much to learn something about America. I know nothing except what is contained in your letters. The Leyden gazette cannot be had here.
We are very ignorant also of French politics. We have learned that the states general will not be assembled till after Easter. I fear this delay will injure much public credit. Many people think here that it will end badly for public creditors. But at this distance it is impossible to judge with precision. Should you find matters going badly I hope you will be so good as to direct Mr. G—what to do for me. Any thing you may think proper, I shall certainly think so.

I learned from Pio that Mr. Paradise and Ct. Barziza were in Paris. What has become of them? He mentioned also that you had just then received a letter from me; it must have been that written from Venise. I hope I shall have an answer to it by this post, as it did not come by the last with Pio’s.
Adieu my dear Sir. Be so good as let me hear from you and of you as often as you can find time and believe me under every circumstance Your friend & servant,

W: Short


Rutledge desires me to present you with his compliments and best wishes. How does Mazzei who was sick when you wrote to me? I have seen here a Tuscan of his acquaintance who asked me a great deal about him. I thought in the beginning he was going to say a good deal of harm but he ended by rather speaking well. Should Paradise still be in Paris tell him I have kept my word as to reading Horace. I have finished the first volume and am now in the satires.

